Citation Nr: 0307354	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder, to include a partial meniscectomy and left lateral 
medial meniscus tear, as a result of his service-connected 
left leg disabilities.

3.  Entitlement to an increased evaluation for shrapnel 
fragment wound residuals of the left thigh with herniation of 
the left vastus lateralis, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased evaluation for shrapnel 
fragment wound residuals of the left shoulder, currently 
evaluated as 20 percent disabling.

5.  Entitlement to a compensable evaluation for shrapnel 
fragment wound residuals of the left calf.

6.  Entitlement to a compensable evaluation for shrapnel 
fragment wound residuals of the right elbow.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

This appeal arose from a December 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In January 2001, the Board of Veterans 
Appeals (Board) remanded this case for additional 
development.  In December 2002, the RO issued the veteran a 
supplemental statement of the case (SSOC) which informed him 
of the continued denial of his claims.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from PTSD which can 
be related to his period of service.

2.  The veteran's left knee arthritis is not related to or 
been made worse by his service-connected left leg 
disabilities, nor did he develop a chronic disorder of the 
knee related to service.

3.  The veteran's shrapnel fragment wound residuals of the 
left thigh with herniation of the vastus lateralis are 
manifested by a well healed surgical scar; an obvious muscle 
hernia of the vastus lateralis, which is tender to palpation; 
a normal neurological evaluation; and x-ray evidence of small 
retained foreign bodies.

4.  The veteran's shrapnel fragment wound residuals of the 
left shoulder are manifested by a well healed scar; no soft 
tissue swelling, ecchymosis, erythema, warmth or atrophy; a 
normal neurological evaluation; and a negative x-ray.

5.  The veteran's shrapnel fragment wound residuals of the 
left calf are manifested by a well healed scar; no soft 
tissue swelling, ecchymosis, erythema or warmth; and no 
tenderness to palpation.

6.  The veteran's shrapnel fragment wound residuals of the 
right elbow and right posterior neck are manifested by no 
soft tissue swelling, ecchymosis, erythema or warmth; good 
range of motion of the elbow; no pain; and well healed, 
nontender scars.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.304(f) (2002).

2.  A chronic left knee disorder is not proximately due to or 
the result of, nor is it aggravated by, the service-connected 
left leg shrapnel fragment wound residuals.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(b), 3.310(a) 
(2002).

3.  The criteria for an increased evaluation for the shrapnel 
fragment wound residuals of the left thigh with herniation of 
the left vastus lateralis have not been met.  38 U.S.C.A. 
§ 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.56, 
Diagnostic Code (DC) 5314 (2002).

4.  The criteria for an increased evaluation for the shrapnel 
fragment wound residuals of the left shoulder have not been 
met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.56, DC 5303 (2002).

5.  The criteria for a compensable evaluation for the 
shrapnel fragment wound residuals of the left calf have not 
been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.31, DC 7805 (2002).

6.  The criteria for a compensable evaluation for the 
shrapnel fragment wound residuals of the right elbow and 
right posterior neck have not been met.  38 U.S.C.A. 
§ 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.31, DC 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that service connection should be 
awarded for PTSD and for a left knee disorder.  He has stated 
that he suffers from PTSD as a result of his service in 
Vietnam.  He also stated that he now has a left knee disorder 
that is either directly related to, or aggravated by, the 
service-connected left leg disabilities.  He has argued that 
the evaluations assigned to his various service-connected 
shrapnel fragment wound residuals are inadequate to 
compensate him for his current degree of disability.  
Therefore, he believes that increased evaluations should be 
awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background

Service connection for PTSD

The veteran's DD-214 showed that his military occupational 
specialty was light weapons infantry.  He had received the 
Purple Heart for wounds incurred during service in Vietnam.  
The service medical records showed no complaints of or 
treatment for psychiatric symptoms.

The veteran was afforded a VA examination in October 1998.  
He stated that he and his wife had owned a glass shop, which 
he was selling at the time of the examination.  He commented 
that could no longer do the job because his knee pain 
prevented him from standing.  He noted that he had also dealt 
with the public on a daily basis.  During the mental status 
examination, he showed good eye contact and was socially 
appropriate.  He talked easily and openly and his speech was 
relevant and normal in tone and latency.  His mood was 
pleasant and he felt good about the future.  He did not 
endorse symptoms of any mental disorder.  There were no 
hallucinations, delusions, paranoia or thought disorders.  
His memory and concentration were intact.  He also did not 
endorse any PTSD symptoms.  There was no re-experiencing of 
traumatic events, no nightmares, flashbacks or intrusive 
thoughts and no avoidant symptoms.  He noted some startle 
reaction to loud noises, which the examiner noted was present 
in veterans without PTSD.  The MMPI test results found that 
the PTSD subscales were not elevated.  The Axis I diagnosis 
was none.

Service connection for a left knee disorder as secondary to 
the service-connected left leg disabilities

The veteran's service medical records indicated that he had 
complaints of pain in the left knee, although he denied any 
injury to that knee.  In June 1970, he noted knee pain 
associated with bulging of the lateral musculation of the 
left leg.  There was no effusion, no joint line tenderness 
and no ligament instability.  At the time of the November 
1970 separation examination, the knee was normal.

The veteran was hospitalized at a private facility in January 
1988 for the repair of a torn medial meniscus.  He underwent 
a partial meniscectomy.  He was also noted to have 
chondromalacia of the lateral femoral condyle.

VA examined the veteran in October 1998.  He referred to his 
left knee surgery ten years before.  He complained that his 
knee would swell quite a lot.  The objective examination 
noted no significant effusion.  He had 0 to 120 degrees of 
motion, with pain behind the knee cap at the end of flexion.  
Straight leg raises on the left to 40 to 45 degrees resulted 
in pain over the left knee.  An x-ray was normal.  

The veteran was seen by a private physician during 2000 and 
2001.  In March 2000, he complained of bilateral knee pain, 
which was worse with activities and ambulation.  He displayed 
full extension and flexion and there was a trace of effusion.  
He had pain over the medial/lateral joint space, with 
crepitation.  There was no pain or crepitation over the 
patella femoral joint.  No instability was present and an x-
ray showed mild degenerative changes.  He again reported pain 
with activity in January 2001.

VA re-examined the veteran in May 2001.  His knee had changes 
consistent with arthritis.  He had fairly good range of 
motion (0-120 degrees).  The diagnosis was osteoarthritis of 
the knees.  The examiner stated that the veteran's bilateral 
osteoarthritis of the knees was not related to the injury 
suffered during service.

Increased evaluation left thigh shrapnel fragment wound 
residuals

The relevant evidence included a VA examination of the 
veteran conducted in October 1998.  He stated that his leg 
would hurt in cold weather and after prolonged standing.  The 
objective examination noted that he walked with a cane.  His 
left lower extremity caused him distress; the examiner 
commented that he maintained it in one position for a certain 
time.  Straight leg raises on the left to 40 or 45 degrees 
caused pain over the scarred area.  His left hip flexed to 98 
degrees with pain over the scarred area.

VA re-examined the veteran in May 2001.  He was noted to 
ambulate with a slight limp; he was also using a cane.  He 
had a well healed surgical scar about 20 cm long overlaying 
the mid-shaft of the thigh laterally over the iliotibial 
band.  With stance, he had obvious muscle hernia of the 
vastus lateralis.  He was tender to palpation over the 
hernia, which was about 5.5 cm in width; the rest of the 
thigh was nontender.  The neurological evaluation was 
negative.  An x-ray showed very small foreign bodies; 
otherwise, it was within normal limits.  There were no bony 
lesions.  The diagnosis was multiple healed soft tissue 
wounds with residual vastus lateralis muscle herniation.

Increased evaluation for shrapnel fragment wound residuals of 
the left shoulder

The relevant evidence of record included the report of the 
October 1998 VA examination.  He stated that he was unable to 
hold his arm up for very long.  He had a 13-14 by 2 cm scar 
on the lateral aspect of the left arm.  Forward elevation was 
to 130 degrees; abduction was to 120 degrees with pain over 
the scarred area, particularly over the deltoid area at the 
end of elevation or abduction.  

The veteran was examined by VA in May 2001.  There was a well 
healed scar over the posterior aspect of the proximal arm, 
about 15 cm as aligning the triceps.  The arm was otherwise 
atraumatic.  There was no soft tissue swelling, ecchymosis, 
erythema, warmth or atrophy.  He was tender to palpation on 
the subacromial region, as well over the posterior 
glenohumeral region.  He had limited range of motion 
secondary to pain with about 100 degrees of abduction.  He 
was able to abduct to touch his contralateral shoulder with 
ease.  External rotation was to 90 degrees; internal rotation 
was roughly to T8; flexion was to 100 degrees; and extension 
was to 45 degrees.  He had pain on all provocative tests.  
There was evidence of impingement.  The neurological 
evaluation was essentially normal.  An x-ray was within 
normal limits.  The diagnosis was subacromial 
bursitis/rotator cuff tendonitis, left shoulder.  The 
examiner opined that the recurrent rotator cuff tendonitis 
did not appear to be related to the shrapnel fragment wounds.

Compensable evaluation for shrapnel fragment wound of the 
left calf

The relevant evidence of record included the report of an 
examination performed in October 1998.  The veteran was noted 
to have a 9 by 1.5 cm scar on the lateral aspect of the left 
calf.  This scar was mildly depressed, healed and nontender.

VA re-examined the veteran in May 2001.  He had a well healed 
scar on the left calf; otherwise the leg was atraumatic.  
There was no soft tissue swelling, ecchymosis, erythema or 
warmth.  The scar was nontender to palpation and the 
neurological evaluation was within normal limits.

Compensable evaluation for shrapnel fragment wound right 
elbow and right posterior neck

The pertinent evidence included the October 1998 VA 
examination of the veteran.  He stated that this injury did 
not cause him much trouble.  There was a 3 cm scar on the 
right side of the posterior neck and a 5 by .5 cm scar on the 
right elbow.  The scars were healed and nontender.  The elbow 
displayed range of motion of 0 to 130 degrees, which was 
without pain.  He bent his head forward 55 degrees and 
extended the head 50 degrees, both without pain.  However, 
flexion of the head did cause tenderness over the shoulder 
area.

VA re-examined the veteran in May 2001.  The neck was 
atraumatic and there was no soft tissue swelling, ecchymosis, 
erythema or warmth.  It was nontender to palpation, and 
displayed full range of motion without pain.  The right upper 
extremity had a well healed nontender scar.  The arm had full 
range of motion.  The neurological evaluation was normal.  An 
x-ray of the cervical spine showed mild degenerative disc 
disease.  The diagnosis was mild cervical spondylosis.



Relevant laws and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be.... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002).

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2002)

A moderate disability of the muscles requires a through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragments.  The 
objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  A moderately 
severe muscle injury is the result of a through and through 
or deep penetrating wound by high velocity missile of small 
size or large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There are indication on deep palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(1)(2) & (3) (2002).  A severe muscle 
disability results from a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in the missile track; palpation shows 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance or 
coordinated movements compared to the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) x-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscluar trauma and explosive effect of the missile; (B) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or verterbrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (G) induration of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(4) (2002).

Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  The Board finds that these 
duties have been met in this case.  Tthe veteran was provided 
with a statement of the case (SOC) in September 1999; this 
informed him of what evidence and laws had been relied upon 
in deciding his claim.  In January 2001, this case was 
remanded by the Board for further development.  This remand 
requested that the veteran provide the names and addresses of 
all health-care providers that had treated his claimed 
conditions.  This information was received from the veteran 
and the indicated records were obtained and associated with 
the claims folder.  A VA examination was also ordered and 
performed in May 2001.  In December 2002, the RO sent the 
veteran a supplemental statement of the case (SSOC) which 
included the post-VCAA laws and regulations.  

Therefore, it is found that the veteran has been informed of 
the information and evidence necessary to substantiate his 
claims.  The RO has also provided the veteran with an 
examination and notified him of what evidence and information 
was being obtained by VA and what information and evidence he 
needed to provide in support of his claims.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




Discussion

PTSD

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order to establish a claim for service connection for PTSD, 
the following three requirements must be met:  1) a diagnosis 
of PTSD; 2) inservice incurrence of a stressor; and 3) a 
causal nexus between the symptomatology and the stressor.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD has not been 
established.  The veteran received a Purple Heart for wounds 
received on active duty; therefore, there is no question that 
he experienced a stressor in service sufficient to cause 
PTSD.  However, the record contains no diagnosis of this 
disorder.  In fact, the VA examination performed in October 
1998 noted that the veteran did not endorse the symptoms of 
any psychiatric disorder.  In regard to PTSD-specific 
symptoms, the examiner again noted that none, save for a 
startle response to loud noises (which was noted even in 
those veteran's without PTSD), were endorsed.  No psychiatric 
condition of any kind was diagnosed.  There is no other 
evidence of record that suggests that the veteran has ever 
been diagnosed with PTSD.

The veteran's representative noted that a VA examination had 
been scheduled in May 2001.  The veteran had requested that 
this be re-scheduled.  The RO subsequently re-scheduled the 
examination for August 2, 2002.  The veteran failed to 
report.  Given the facts of this case, and given that the 
veteran has provided no good cause for his failure to report, 
the Board finds that the RO made every attempt to comply with 
the instructions of the Board remand and that no further 
attempt to examine the veteran be made at this time.  See 
38 C.F.R. § 3.655 (2002)

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


Service connection for a left knee disorder as secondary to 
the service-connected left leg disabilities

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a left knee 
disorder as secondary to the service-connected left leg 
shrapnel fragment wound residuals is not warranted.  The 
service medical records did show two complaints of some knee 
pain following the shrapnel fragment wounds to the left lower 
extremity.  There was no indication of an injury to the knee 
joint.  However, an examination done at that time showed no 
objective disability of the knee joint.  A VA examination 
conducted in June 1971 showed no complaints about a knee 
disorder, thus supporting the conclusion that no chronic knee 
disorder developed during service.  At the time of the 
October 1998 VA examination, it was noted that the veteran 
had had surgery on the left knee 10 years before (the records 
of this hospitalization showed that he had been treated for a 
torn meniscus).  The knee was then examined by VA in May 
2001.  He was noted to have changes in the joint consistent 
with arthritis.  The examiner then opined that this 
osteoarthritis (present in both knees) was not related to the 
injury suffered in service.  Clearly, this evidence does not 
support a finding that the left knee arthritis was caused by 
the left lower extremity shrapnel fragment wound residuals. 

According to Allen v. Brown, 7 Vet. App. 439 (1995), a 
service-connected disability can aggravate a nonservice-
connected disability.  It was stated that "...when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen, at 
448.  However, in the instant case, there is no suggestion in 
the record that the veteran's service-connected left lower 
extremity shrapnel fragment wound residuals have aggravated 
the knee arthritis.  The medical evidence of record does not 
support this conclusion.  In fact, the examination performed 
in May 2001 indicated that the knee arthritis was not related 
in any way to the left leg disorder.  Rather, this condition 
did not develop until after the veteran had torn the meniscus 
in 1988.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disability as secondary to the 
service-connected left lower extremity shrapnel fragment 
wound residuals.


Increased evaluation shrapnel fragment wound residuals left 
thigh

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected left 
thigh shrapnel fragment wound residuals is not warranted.  
The veteran is currently assigned a 30 percent evaluation for 
this disability, which is consistent with moderately severe 
wound residuals.  In order to justify a 40 percent disability 
evaluation, the evidence would have to demonstrate a severe 
disability of Muscle Group XIV (which effects extension of 
the knee; simultaneous flexion of the hip and flexion of the 
knee).  See 38 C.F.R. Part 4, DC 5314 (2002).  In the instant 
case, the Board finds that this wound has not resulted in 
severe residuals.  The VA examination conducted in May 2001 
indicated that he had fairly good range of motion of the left 
knee (0 to 120 degrees) and had full range of motion of the 
left hip.  There was a well-healed, 20 cm surgical scar on 
the mid-shaft of the thigh; there was no suggestion that this 
scar was ragged, depressed or adherent; thus, there was no 
indication of wide damage to the muscle groups in the missile 
track.  There was evidence of a muscle hernia of the vastus 
lateralis which was tender to palpation; however, there was 
no indication of loss of deep fascia or muscle substance.  A 
neurological evaluation was normal, thus not demonstrating 
loss of strength, endurance or coordinated movements.  An x-
ray did show the presence of multiple small foreign bodies, 
although there was no evidence of adhesion of the scar to the 
long bone, no indication of diminished excitability to pulsed 
electrical current, adaptive contraction of an opposing group 
of muscles, atrophy of muscles not in the track of the 
missile or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Therefore, it is 
found that the 30 percent evaluation assigned adequately 
compensates the veteran for his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected left thigh shrapnel 
fragment wound residuals.


Increased evaluation left shoulder shrapnel fragment wound 
residuals

According to 38 C.F.R. Part 4, DC 5303 (2002), a 20 percent 
evaluation is warranted for moderate or moderately severe 
disability of Muscle Group III of the nondominant arm.  A 30 
percent evaluation requires severe disability.  Muscle Group 
III effects elevation and abduction of the arm to level with 
the shoulder; it also assists in forward and backward 
swinging of the arm.  According to the May 2001 VA 
examination report, the left shoulder residuals are 
manifested by a well healed scar on the posterior aspect of 
the arm.  There was no soft tissue swelling, ecchymosis, 
warmth, erythema or atrophy.  He was able to abduct to 100 
degrees and was able to abduct to touch the contralateral 
shoulder with ease.  A neurological evaluation was normal.  
Clearly this evidence does not show the existence of ragged, 
depressed and adherent scars that would indicate wide damage 
to muscle groups in the missile track; the loss of deep 
fascia or muscle substance on palpation or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; or tests of strength, endurance or 
coordinated movements compared to the uninjured side which 
would tend to indicate severe impairment of function.  There 
is no x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscluar trauma and explosive effect 
of the missile (the May 2001 x-ray was within normal limits); 
no adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or verterbrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; no diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; no visible or measurable atrophy; no 
adaptive contraction of an opposing group of muscles; no 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and no induration of an entire muscle 
following simple piercing by a projectile.  While the veteran 
did have rotator cuff tendonitis, the examiner in May 2001 
opined that this was not related to his shrapnel fragment 
wounds.  Therefore, based upon this evidence, it is 
determined that the evaluation assigned adequately 
compensates him for his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected left shoulder shrapnel 
fragment wounds.


Compensable evaluations for scars of the left calf and right 
elbow and right posterior neck

According to 38 C.F.R. Part 4, DC 7805 (2002), scars are to 
be rated on the limitation of the part affected.  The 
objective evidence of record, to include the May 2001 VA 
examination, does not show that the scars of the left calf, 
right elbow and right posterior neck have caused any 
limitations.  The VA examination indicated that the calf scar 
was well healed and nontender and displayed no soft tissue 
swelling, ecchymosis, erythema or warmth.  The neurological 
evaluation was negative.  The veteran's neck and right elbow 
also displayed no limitation of function related to the well 
healed scars.  Range of motion of the neck and elbow were 
within normal limits.  The scars were not painful.  While the 
examination did note mild degenerative disc disease of the 
cervical spine, there is no suggestion in the objective 
record that this is related to the nontender, nonadherent 
scar.  Therefore, it is found that the 0 percent evaluation 
assigned adequately compensates the veteran for his current 
degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for compensable 
evaluations for the service-connected left calf, right elbow 
and right posterior neck scars.




ORDER

Service connection for PTSD is denied.

Service connection for a left knee disorder as secondary to 
the service-connected left lower extremity shrapnel fragment 
wound residuals is denied.

An increased evaluation for the left thigh shrapnel fragment 
wound residuals with herniation of the vastus lateralis 
muscle is denied.

An increased evaluation for the service-connected left 
shoulder shrapnel fragment wound residuals is denied.

A compensable evaluation for the service-connected left calf 
shrapnel fragment wound residuals is denied.

A compensable evaluation for the service-connected right 
elbow and right posterior neck shrapnel fragment wound 
residuals is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

